El Juez Asociado Señor Hernández Matos
emitió la opinión del Tribunal.
Se presentó la solicitud en este recurso de certiorari en la mañana del 27 de abril de 1964. En esa misma fecha libramos el auto para revisar una orden dictada el 21 de ese mes por el Tribunal Superior, Sala de San Juan, designando un síndico a petición de la parte demandante, y la corrección y validez de los actos realizados por dicho síndico bajo la autoridad de tal orden.
Los hechos y circunstancias del caso, revelados por los autos y que consideramos pertinentes a la decisión del recurso son los siguientes:
El 31 de octubre de 1963 los esposos Mario Marcantoni y Gladys Massanet, y Cariblantic Realty Corp. representada por su agente el Sr. Herbert Werner, suscribieron un documento redactado en el idioma inglés, en que los primeros prometieron vender cierta propiedad inmueble a la segunda por $793,650. A todos los efectos, los esposos Marcantoni se denominaron en el resto del documento como “los vendedores” y la corpora-ción como “la compradora”. El precio acordado se pagaría así: (a) $135,000 en efectivo, al otorgarse la escritura de venta; (b) la cantidad de $96,000 sería retenida por la com-pradora para satisfacer dos hipotecas constituidas sobre la propiedad, asumiendo la compradora su completo pago; (c) el remanente de $562,650.00 se pagaría en cinco plazos anua-*4les consecutivos, de $112,530.00 cada uno, pagadero el pri-mero dos años un día después de la fecha del otorgamiento de la escritura pública y definitiva de compraventa. El precio aplazado, sin intereses, quedaría garantizado con hipoteca otorgada por la compradora a favor de los vendedores.
Expresa el documento que simultáneamente con su otorga-miento “la compradora” ha depositado en custodia del Sr. José Antonio Luiña la cantidad de $10,000 evidenciada por el cheque Núm. 2797 de 21 de septiembre de 1963 expedido por William Freeman contra el First National Bank de Farminglade, N.Y. Dicha cantidad de $10,000 a ser aplicada al pago de $135,000 que debía satisfacer “la compradora” a los vendedores al otorgamiento de la escritura de venta y que sería entregada por el Sr. José Antonio Luiña simultánea-mente con dicho otorgamiento. En caso de que “la compra-dora” no adquiriera la propiedad dicha cantidad se le devol-vería pero si dejara de adquirir la propiedad después de venir obligada a ello bajo los términos de ese convenio, dicha canti-dad sería entregada a los esposos prometientes quienes la recibirían por vía de todo daño líquido o penalidad a que tendrían derecho por razón de la negativa de la compradora a cumplir con el acuerdo.
Después de convenirse los hechos y circunstancias en que “la compradora” no vendría obligada a comprar y otros par-ticulares, se acordó que la fecha para el otorgamiento de la escritura de venta y traspaso y para la constitución de la hipoteca sobre el precio aplazado, referida en el convenio como “la fecha de cierre” serían 90 días a partir de la fecha del acuerdo. La escritura se otorgaría ante el Notario, y en el sitio y fecha designados por “la compradora”, quien debería avisar a los vendedores con diez días de anticipación. Todos los gastos notariales y el pago de sellos y de inscripción en el Registro de la Propiedad, tanto en cuanto a la venta como en cuanto a la hipoteca, se asumirían por partes iguales entre los vendedores y la compradora.
*5Después de otros pactos y convenios se acordó que en con-sideración única del pago de los $135,000 por “la compra-dora” a los vendedores a la fecha de cierre y al otorgarse la escritura de venta, los vendedores liberarían de la hipoteca sobre el precio aplazado, o en el momento posterior en que lo pidiera la compradora, una parcela de terreno con un área de 35 cuerdas cuya localización sería determinada exclusiva-mente por la compradora. Se convino que la compradora tendría el derecho de traspasar o ceder todos sus dere-chos bajo este acuerdo o parte del mismo a cualquier persona, sin incurrir en responsabilidad por razón de tal cesión. Las escrituras a otorgarse a la fecha de cierre deberían contener todos y cada uno de los pactos incluidos en el documento. Acordaron las partes que dicho documento constituía un acuerdo obligatorio de comprar y de vender la propiedad objeto del mismo sujeto solamente a las condicio-nes estipuladas. Se repitió que en caso de que la compradora dejara de adquirir, después de venir obligada a comprar según el convenio, la mencionada cantidad de $10,000 correspon-dería a los vendedores como daños líquidos y penalidades. A la fecha del otorgamiento de la escritura de venta los vende-dores pagarían en su totalidad a las personas que correspon-diera los cargos de comisión a serles pagados por sus servicios en un 5 % del total del precio de venta. En caso de que la com-pradora no adquiriera la propiedad, el acuerdo quedaría rescindido y sin valor, sin ninguna otra obligación o responsa-bilidad entre las partes, sujeto sólo a la entrega a los vende-dores de esa cantidad de $10,000. Este documento, que obliga-ría a los sucesores o cesionarios de las partes, aparece firmado por los esposos Mario Marcantoni y Gladys Massanet Marcantoni como vendedores y como compradora por la Cariblantic Realty Corp., representada por Herbert Werner.
Fechado 7 de marzo de 1964 los esposos Marcantoni reci-bieron un cable suscrito por William Freeman y Cariblantic Realty Corp., representada por William Freeman, anuncián-*6doles que William Freeman era el único accionista y oficial principal de Cariblantic Realty Corp; que dicha corporación estaba lista a asumir el título de la propiedad de acuerdo con el contrato de octubre 31 de 1963; que éste era el aviso con diez días de antelación que requería el contrato, fijando la fecha de cierre en marzo 18 de 1964, en la oficina de su abogado José Luiña. Informaba Freeman que él personal-mente estaría presente y que nadie más que él estaba autori-zado a actuar a nombre de Cariblantic; que la autoridad de Werner quedó limitada a comparecer en el documento y que Werner no tenía autoridad adicional para actuar en repre-sentación de Cariblantic y del suscribiente Freeman.
En marzo 13, 1964 Herbert S. Werner, Robert Berk y Cariblantic Realty Corp. como demandantes y alegando ser los únicos accionistas de la corporación interpusieron demanda contra William Freeman, Mario Marcantoni y su esposa Gladys Massanet en la Sala de San Juan del Tribunal Superior. Después de referirse al documento de 31 de octubre de 1963 y a muchos de sus pactos, alegaron que la fecha de cierre era el 28 de abril de 1964; que bajo las disposiciones de dicho contrato Cariblantic venía obligada a avisar a los espo-sos Marcantoni la “fecha de cierre” con 10 días de anticipa-ción; que en 7 de marzo de 1964 el codemandado William Freeman había avisado a los esposos mediante cable desde la ciudad de Nueva York que él era el único accionista y principal oficial de la corporación Cariblantic Realty Corp. y dio un aviso de diez días para la fecha de cierre en 18 de marzo de 1964 y en la oficina del Ledo. José Antonio Luiña; que Freeman anunciaba que él comparecería al acto como única persona autorizada a actuar a nombre de la corporación; que William Freeman no es ni accionista ni oficial de Cariblantic ni está autorizado por dicha corporación para actuar a nom-bre suyo en ninguna ni en esta transacción; que la Junta de Directores de Cariblantic, en 11 de marzo de 1964, había autorizado a Werner para que diera a los esposos Marcantoni *7el aviso requerido sobre la hora y sitio de cierre de la tran-sacción fijándola para el 23 de marzo de 1964 a las 10 A.M. en las oficinas de los abogados McConnell, Yaldés y Kelley; y que Werner envió a los codemandados Marcantoni y esposa la referida notificación en cumplimiento de la resolución cor-porativa.
Se pidió al Tribunal que dictara sentencia adjudicando y determinando que los únicos accionistas de la corporación Cariblantic Realty Corp. son los codemandantes Herbert S. Werner y Robert Berk y que Freeman no es accionista ni oficial de la corporación; determinándose que la única persona legalmente autorizada por la corporación para llevar a efecto el referido documento con los codemandados Marcantoni era el codemandante Herbert S. Werner, siendo también la única persona autorizada para otorgar la documentación necesaria; determinando que cualquier actuación pasada, presente o futura de William Freeman a nombre de la corporación fue completamente nula; ordenándole a Freeman que desistiera y se abstuviera de tomar cualquier acción futura a su nombre o en representación de la corporación con respecto a las propie-dades envueltas, ni a efectuar cualquier clase de transacción, no importa su naturaleza, que se relacionara con las propie-dades objeto de litigio. En cuanto a los codemandados esposos Marcantoni, se solicitó el cumplimiento específico y que el Tribunal determinara que dichos codemandados venían obli-gados bajo el contrato de octubre 31, 1963 a comparecer el lunes 23 de marzo de 1964 a las 10 A.M., a las oficinas de los abogados McConnell, Valdés y Kelley para que, como vende-dores, otorgaran la necesaria documentación a fin de que la corporación Cariblantic Realty Corp., quien estaría “repre-sentada en dicho acto únicamente por el codemandante Herbert S. Werner”, adquiriera por compra las propiedades objeto de este litigio, todo ello de conformidad con las cláusu-las y condiciones del contrato de 31 de octubre de 1963. La demanda está jurada.
*8En 15 de marzo de 1964, dos días de interpuesta la demanda, comparecieron los demandantes en solicitud sobre aseguramiento de sentencia. (1) Alegaron que por información que creían cierta tenían el fundado temor de que Freeman se propusiera celebrar la transacción de cierre en la mañana del 16 de marzo de 1964; que de realizarse tal acto la acción radi-cada podría resultar académica y sufrir los deman-dantes daños irreparables; que interesaban el asegura-miento de la efectividad de la sentencia mediante una orden dirigida a todos y cada- uno de los demandados para que desistieran y se abstuvieran de efectuar cualquier transac-ción relacionada con los terrenos objeto del pleito y de otorgar cualquier documento hasta futura orden del Tribunal. Que los demandantes no tenían tiempo para prestar fianza de ser ésta necesaria; que la orden a dictarse por el Tribunal se hiciera efectiva hasta el 18 de marzo de 1964 a las 2 P.M., disponién-dose que si para dicha fecha los demandantes no hubieren prestado fianza la misma quedaría sin efecto pero si para dicha fecha los demandantes hubieren prestado fianza la providencia continuara en efecto hasta futura orden del Tribunal. Que los demandantes sufrirían perjuicios y pérdidas irreparables antes de que pudiera celebrarse una vista con respecto a dicha moción. La moción fue acompañada con declaraciones juradas sobre los extremos expuestos.
Fechada el mismo día 15 de marzo de 1964 la Sala de San Juan del Tribunal Superior dictó sin vista la siguiente orden contra Freeman y contra los esposos Marcantoni:
"Vista la Moción sobre Aseguramiento de la Efectividad de la Sentencia radicada por la parte demandante con esta mis-ma fecha; vistas las alegaciones de la demanda jurada; y vistas las declaraciones juradas que se unen y se hacen formar parte de la Moción A y B, el Tribunal por la presente accede a lo solicitado por la parte demandante y, *9en consecuencia, le ordena al demandado William Freeman, tam-bién conocido por William P. Frieman, William P. Freeman y William Patrick Freenan, y a los co-demandados Mario Marcan-toni y Gladis-Massanet de Marcantoni, que desistan y se absten-gan de:
i) llevar a cabo el cierre (“closing”) de las transacciones de la compraventa de la propiedad a que se refiere la demanda radi-cada en este caso;
ii) efectuar cualquier clase de transacción entre sí o a través de cualquier corporación, entidad o tercera persona, con respecto a las propiedades a que se refiere la demanda radicada en este caso.
Esta orden sera efectiva hasta el miércoles 18 de marzo de 1964 a las 2:00 P.M., disponiéndose que si para dicha fecha y hora los demandantes hubieran prestado una fianza en la suma de $10,000 para responder a la parte demandada de los perjui-cios que se le puedan irrogar, entonces esta orden continuará en vigor hasta futura orden del Tribunal; disponiéndose, además, que si para dicha fecha y hora los demandantes no hubieren pres-tado la mencionada fianza, entonces esta orden quedará sin efecto el referido día 18 de marzo de 1964 a las 2:00 P.M.
Notifíquese a cada uno de los demandados para que bajo aper-cibimiento de desacato al Tribunal, den estricto cumplimiento a las disposiciones de la presente orden.
Dada en San Juan, Puerto Rico, hoy día 15 de marzo de 1964.”
Esta orden fue así diligenciada:
“Certificado de Diligenciamiento del Alguacil
Certifico : Que a las 12:05 de la madrugada del día 16 de marzo de 1964, lunes, recibí la orden precedentemente transcrita y a las 12:50 A.M. notifiqué personalmente al codemandado, Sr. William Freeman, dejando en su poder, en el Hotel SAN Juan, San Juan, Puerto Rico, copia de la moción, copia de los exhibits y copia en inglés y en español de dicha orden, haciendo al Sr. Freeman todas las advertencias especificadas en la misma.
Certifico, además, que a la 1:40 de esta misma mañana noti-fiqué personalmente con copia de la expresada orden al codeman-dado Mario Marcantonio [sic], dejando ésta en su poder en su *10residencia de ‘El Palmar’, Isla Verde, advirtiéndole también sobre el contenido de la misma.
San Juan, P.R., a 16 de marzo de 1964.
(Fdo.) Luis F. Rivero Otero
Luis F. Rivero Otero
Alguacil General”
El demandado William Freeman fue emplazado de la demanda el 16 de marzo de 1964 a las 12:50 de la madrugada en San Juan. El 19 de marzo compareció al Tribunal sobre la orden y alegó que mediante dicha orden de aseguramiento preventivo se había detenido una transacción en que estaba envuelta la cantidad de $793,650 con la prestación de una fianza de sólo $10,000; que ello podría causarle daños por $600,000 y solicitaba que la referida fianza se elevara a esta cantidad. Invocó su derecho a que se celebrara una vista para ser oído en cuanto a la orden de entredicho y sobre la fianza. A la vez, refiriéndose al requerimiento hecho por los deman-dantes para el cierre de la transacción el 23 de marzo de 1964, Freeman pedía al Tribunal que dictara orden de entredicho para que los esposos codemandados se abstuvieran también de asistir a dicho acto.
En 8 de abril de 1964 Freeman radicó otra moción en el Tribunal insistiendo en su derecho a que se prestara una fian-za mayor de $10,000 en vista del perjuicio que la orden de entredicho podría causarle, insistiendo en que dicha orden fue dictada sin ser oído y pedía señalamiento a la mayor brevedad posible de ésta y de su moción del 19 de marzo. En igual fecha, 8 de abril de 1964, Freeman contestó la demanda e interpuso contrademanda.
En ese estado y estando en vigor la orden de entredicho anteriormente transcrita, el 14 de abril de 1964 los deman-dantes radicaron una solicitud de nombramiento de síndico. Alegaron que de acuerdo con el contrato de 31 de octubre de *111963 el último día para llevar a cabo el cierre de la transac-ción lo era el 28 de abril de 1964; “quedando los codemanda-dos Mario Marcantoni y Gladys Massanet de Marcantoni liberados de su obligación de vender las propiedades en cues-tión a la codemandante Cariblantic Realty Corp. si la tran-sacción no se efectúa en o antes del referido día 28 de abril de 1964.” Que según la demanda jurada el codemandante Werner había dado el aviso correspondiente a los codemanda-dos Marcantoni y esposa para el cierre de la transacción el lunes 23 de marzo de 1964 en las oficinas de los abogados McConnell, Valdés y Kelley y que en 20 de marzo de 1964 dichos codemandados esposos Marcantoni habían notificado por escrito que no comparecerían al acto del día 23 por razón de encontrarse el caso en corte y estar varias personas y entida-des reclamando el derecho de adquirir las propiedades en cuestión. Que una vez resuelto dicho asunto por el Tribunal si la opción fuera todavía válida por estar dentro del término de expiración y por haber cumplido con todos los requisitos exi-gidos en dicha opción la persona o entidad favorecida por el Tribunal, no tendrían inconveniente en firmar las escrituras en la fecha y hora que se designara. Ale-garon los demandantes que de no efectuarse “el cierre de la transacción” en o antes del día 28 de abril de 1964 los codemandados Mario Marcantoni y esposa “ha-brán de quedar relevados de su obligación de vender a la corporación demandante Cariblantic Realty Corp., las fincas en cuestión y los demandantes sufrirían graves e irreparables pérdidas y daños”, resultando académico el pleito.(2) Alega-ron que los demandantes tenían en su posesión el dinero necesario para la adquisición de las propiedades y para pagar a los esposos demandados el precio de venta. Con esas alega-ciones solicitaron el nombramiento de un síndico y sugirieron *12que se nombrara al Ledo. Roberto J. Matos, (1) para que designara y notificara a los codemandados esposos Marcan-toni la fecha, hora y sitio para el cierre de la transacción; (2) para que compareciera en dicha fecha, hora y sitio a nombre y representación de la corporación Cariblantic Realty Corp. a otorgar los documentos que fueren necesarios “a fin de dejar consumada la transacción contemplada en el Contrato de Promesa de Compraventa de fecha 31 de octubre de 1963”, de conformidad con los pactos y términos de dicho contrato; (3) para que a nombre y representación de Cariblantic recibiera “de manos de los codemandados Herbert R. Werner y Robert Berk y pagara a los esposos Marcantoni-Massanet la suma de $135,000” a ser entregada en el acto del otorgamiento a los vendedores y para que recibiera de dichos codeman-dantes y desembolsara cualquier suma adicional necesaria “para el otorgamiento e inscripción de los documentos perti-nentes”; (4) para que designara el notario que habría de encargarse de la preparación y otorgamiento de los documen-tos necesarios para el cierre de la transacción; (5) para que tomara posesión, conservara y custodiara las propiedades a ser adquiridas en dicha transacción, todo ello sujeto a ulte-riores órdenes del Tribunal, entendiéndose que dichas propie-dades permanecerían en custodia legis sujetas a cualquier ulterior determinación a ser hecha por el Tribunal respecto a las mismas; (6) para que tomara cualquier otra acción nece-saria “a fin de consumar la transacción en cuestión”, a nom-bre y representación de Cariblantic Realty Corp. Solicitaron los demandantes una orden dirigida a los codemandados espo-sos Marcantoni para que tomaran la siguiente acción: (1) para que comparecieran conjuntamente en la fecha, hora y sitio que designara y les notificara el síndico y otorgaran los documentos necesarios para dejar consumada la transacción de acuerdo con “el Contrato de Promesa de Compraventa de fecha 31 de octubre de 1963”; (2) para que recibieran en dicho acto la suma de $135,000 de manos del síndico como *13pronto pago por la venta de las propiedades y adquirieran simultáneamente hipoteca en garantía del aplazado y para que tomaran cualquier otra acción necesaria y conveniente “para la adquisición de las propiedades por Cariblantic Realty Corp. a través del Síndico”. Se solicitó que se eximiera a los demandantes y al síndico de prestación de fianza.
A la moción sobre nombramiento de síndico se opuso Freeman y objetó la petición dirigida a los esposos Marcan-toni para que comparecieran a otorgar la escritura, alegando que ello equivalía darle la razón a los demandantes sin haber visto el caso en los méritos, y con la mera alegación de que tenían derechos en la corporación Cariblantic. Alegó que en 13 de marzo de 1964 había firmado un documento transfi-riendo sus derechos y los de Cariblantic a favor de Fredic H. Gould quien había adquirido los mismos a nombre y represen-tación de Gould Properties, Inc. por lo que en ese momento Cariblantic no era ya dueña del contrato de opción, y que de ordenarse por el Tribunal que se transfiriera la propiedad a cualquier otra persona que no fueran los actuales dueños del contrato de opción (Fredic H. Gould) ello sometería a Freeman a un caso de daños y perjuicios por parte del dueño de la opción. Alegó que desde que se radicó la demanda en 13 de marzo de 1964 había estado tratando de que el Tribunal le diera la oportunidad de ser oído sin que hasta esa fecha se le hubiera dado tal oportunidad; que la fianza de $10,000 pres-tada por los demandantes resultaba exigua a la luz de los perjuicios que él podía sufrir con la orden de entredicho, estando envuelta una transacción de $793,650; que la situa-ción de este caso no justificaba en derecho el nombramiento de un síndico y que el codemandante Werner es sobrino de Freeman y que fue comisionado por él para comparecer en el contrato de opción únicamente como agente de Cariblantic según se desprende del propio contrato, del cual no aparece que Werner fuera ni oficial ni accionista de la corporación.
*14La moción sobre nombramiento de síndico se discutió en la tarde del 20 de abril de 1964. Al día siguiente, 21 de abril, se decretó la sindicatura en los términos siguientes:
“ORDEN
Con vista de la Solicitud de Nombramiento de Síndico radi-cada por la parte demandante, el Tribunal señaló el día 20 de abril de 1964 a las 2:00 P.M. para oir a las partes con relación a dicha solicitud.
Comparecieron a dicha vista los' demandantes representados por sus abogados, y el demandado William Freeman, por con-ducto de su abogado, estando también el codemandado Mario Marcantoni. Después de oir a las partes en dicha vista, el Tribunal ha decidido declarar con lugar y por la presente declara con lugar la Solicitud de Nombramiento de Síndico de los deman-dantes.
En su consecuencia, este Tribunal designa Síndico al Ledo. Roberto J. Matos, para que como oficial de este Tribunal tome la siguiente acción:
i) Para que designe y notifique a los codemandados Mario Marcantoni y su esposa Gladys Massanet de Marcantoni, la fecha, hora y sitio para el cierre de la transacción de compraventa y constitución de hipoteca contemplada en el Contrato de Promesa de Compraventa fechado 31 de octubre de 1963 (Anexo B de la demanda).
ii) Para que comparezca en dicha fecha, hora y sitio a nombre y representación de la corporación Cariblantic Realty Corp. a otorgar los documentos que fueren necesarios a fin de dejar consumada la transacción contemplada en el referido Con-trato de. Promesa de Compraventa de fecha 31 de octubre de 1963, de conformidad con los plazos, términos, pactos y condi-ciones convenidos en dicho contrato.
iii) Para que a nombre y representación de la corporación Cariblantic Realty Corp. reciba de manos de los co-demandantes Herbert S. Werner y Robert Berk y pague a los esposos Mar-cantoni-Massanet la suma de $135,000, o cualquier otra cantidad que de acuerdo con los términos del Contrato de Promesa de Compraventa deberá ser entregada en el acto del otorgamiento de los documentos a dichos esposos, como vendedores; y para que reciba de manos de dichos demandantes y desembolse cualquier *15suma adicional necesaria para el otorgamiento e inscripción de los documentos pertinentes.
iv) Para que designe el notario que habrá de encargarse de la preparación y otorgamiento de los documentos necesarios para el cierre de la transacción.
v) Para que tome posesión, conserve y custodie las propie-dades a ser adquiridas en dicha transacción, todo ello sujeto a ulteriores órdenes del Tribunal; entendiéndose que dichas pro-piedades permanecerán en “custodia legis” sujetas a cualquier ulterior determinación que tenga a bien hacer este Tribunal con respecto a las mismas.
vi) Para que tome cualquier otra acción que sea necesaria o conveniente a fin de consumar la transacción en cuestión, a nombre y representación de la Cariblantic Realty Corp.
Se le ordena a los codemandados Mario Marcantoni y Gladys Massanet de Marcantoni que, sin pretexto alguno, tomen la si-guiente acción:
i) Que comparezcan conjuntamente en la fecha, hora y sitio que designe y les notifique el Síndico a otorgar y otorguen los documentos necesarios para dejar consumada la transacción con-templada en el Contrato de Promesa de Compraventa de fecha 31 de octubre de 1963 (Anexo B de la demanda) de conformidad con los términos, pactos y condiciones convenidos en dicho contrato.
ii) Que reciban en dicho acto, de manos del Síndico, la suma de $135,000 ó cualquier otra cantidad que de acuerdo con los términos del contrato deban recibir como pronto pago de las propiedades en cuestión; y.adquieran simultáneamente hipoteca en garantía del precio aplazado, todo ello conforme se estipula en el susodicho Contrato de Promesa de Compraventa otorgado el 31 de octubre de 1963.
iii) Que tomen cualquier otra acción que sea necesaria o con-veniente para la adquisición de las propiedades en cuestión por Cariblantic Realty Corp., a través del Síndico, de conformidad con las estipulaciones del Contrato de Promesa de Compraventa fechado 31 de octubre de 1963.
Se dispone expresamente, que de negarse los co-demandados Mario Marcantoni y su esposa Gladys Massanet de Marcantoni a efectuar el traspaso de las propiedades en cuestión, en la forma anteriormente dispuesta, entonces dicho traspaso será efectuado, en la fecha, hora y sitio que designe el Síndico, por el Alguacil de este Tribunal, quien por la presente queda facultado para *16efectuar el mismo a nombre y representación de los vendedores Mario Marcantoni y su esposa Gladys Massanet de Marcantoni, todo ello de conformidad con los términos, cláusulas, pactos y condiciones del Contrato de Promesa de Compraventa.
Se dispone expresamente que el traspaso de las propiedades a nombre de Cariblantic Realty Corp. que por la presente se ordena, estará sujeto a cualquier derecho que pueda establecer ante el Tribunal cualquier tercera persona que hubiere adquirido válida-mente, por cesión de Cariblantic Realty Corp., los derechos de ésta con respecto al Contrato de Promesa de Compraventa del 31 de octubre de 1963. De determinarse por este Tribunal, después de oir a las partes, que alguna tercera persona adquirió los derechos de la Cariblantic Realty Corp. en el referido Contrato de Promesa de Compraventa, entonces el Tribunal le ordenará al Síndico que traspase dichas propiedades a dicha tercera persona, y se tomarán, por el Tribunal, aquellas medidas adicionales que sean procedentes en derecho, para la protección de las partes y la resolución final del caso.
El Tribunal ha exigido de los demandantes la prestación de una fianza en la suma de Veinte Mil Dólares ($20,000) para responder a los demandados de los daños y perjuicios que pueda irrogárseles con motivo de la expedición de la presente Orden de aseguramiento de Sentencia, si resultare en definitiva que la misma era improcedente, la cual ha sido prestada por los de-mandantes y aprobada por este Tribunal, con esta misma fecha. Habiendo cumplido los demandantes con dicho requisito y ha-biendo radicado en autos el Ledo. Roberto J. Matos su aceptación al nombramiento de Síndico, esta Orden tendrá efecto inmediato.
San Juan, P.R. a 21 de abril de 1964.”
En 28 de abril de 1964 comparecieron los codemandados espo-sos Marcantoni a través del Ledo. G. Meléndez Carrucini y alegaron que el 21 de abril (3) el síndico Ledo. Roberto J. Matos les había citado mediante una comunicación para que comparecieran el viernes 24 de abril a otorgar el contrato de compraventa ya aludido; “que en vista de la premura con que se citó a los co-demandados”, los codemandados solicitaron del *17síndico que pospusiera el otorgamiento por un día más, o sea para el sábado 25 de abril, “a los fines de que los co-demanda-dos tuvieran tiempo suficiente para estudiar y analizar la escritura antes de su otorgamiento”; que el síndico se negó a ello y se reafirmó en que el otorgamiento fuera el 24 de abril de 1964 a las 4 de la tarde; “que no fue hasta el viernes 24 de abril, a la 1:00 de la tarde que se dejó en la oficina del contador de los co-demandados, señor Alejandro Corchado, la copia final del mencionado documento”; que el 23 de abril en horas de la noche recibieron un telegrama del abogado de Freeman informando haber interpuesto recurso de apelación y revisión ante el Tribunal Supremo de la orden del 21 de abril y les advertía que no firmaran documento de traspaso; que en 22 de abril de 1964 ellos habían sido emplazados de una demanda radicada contra ellos por Fredic Realty Corporation reclamando dicha corporación ser la dueña (cesionaria) de la opción para la compra de la propiedad; que en vista de los sucesos narrados los esposos codemandados estaban en un estado de confusión y tenían serias dudas en cuanto a la acción a tomar por ellos sin incurrir en responsabilidad, sin disponer de tiempo suficiente para hacer un estudio de la situación. Que en vista de que se dispuso que el Alguacil actuara en representación de los codemandados, ante esa situación se negaron a firmar el referido documento de tras-paso sin que hubiera sido su intención desacatar la orden del Tribunal de 21 de abril.
En la misma fecha, abril 28, hay radicado un informe del síndico que hace referencia a una reunión con Marcantoni y su abogado y los abogados de los demandantes el 23 de abril de 1964. Que después de explicarles el propósito de la sindica-tura y discutirse el proyecto de escritura, les informó que la misma se firmaría al día siguiente a las cinco de la tarde; que el abogado de los esposos codemandados le dijo que si esa noche le enviaban copia de la escritura estaría dispuesto a asistir al otorgamiento; que el viernes 24 de abril acudió a *18la oficina de los abogados de los demandantes a las tres de la tarde para otorgamiento; que esperó a los esposos hasta las seis de la tarde y éstos no se presentaron; le informaron que estaban en- dudas sobre el telegrama recibido del abogado de Freeman apelando de la orden; que posteriormente el Sr. Marcantoni, acompañado del Sr. Corchado, se presentó en la oficina e informó que no podía firmar la escritura y que por teléfono, el Ledo. Meléndez, abogado de los esposos, le informó que sus clientes no habrían de firmar los documentos hasta el lunes en cuya fecha se proponían solicitar del Tribunal Superior un remedio; que su propósito era proteger los intere-ses de sus clientes los esposos Marcantoni por los efectos de un telegrama recibido por ellos; que dicho telegrama fue discutido; que al insistir el Ledo. Meléndez en no firmar los documentos hasta después de solicitar algún remedio al Tribunal el síndico le informó que proseguiría con el otor-gamiento y que no esperaría que los esposos pidieran remedio al Tribunal; que el Sr. Marcantoni reiteró su intención de no firmar y se retiró, otorgándose la escritura por el Alguacil en su representación. Hay en los autos un telegrama del Ledo. Celestino Morales fechado el 28 de abril de 1964 dirigido al síndico informándole que Freeman había radicado recurso de apelación y recurso de certiorari ante el Tribunal Supremo e impugnaba en esas circunstancias la autoridad del síndico para actuar.
La escritura mencionada fue otorgada en dicho día 24 de abril a las 11:50 P.M. en San Juan ante en Notario Ramón Morán Loubriel, asumiendo, por mandato del Tribunal, el Alguacil del mismo, la representación de los esposos Marcan-toni, como vendedores, y la Cariblantic Realty Corp., como compradora, representada por el síndico. Entre las cláusulas y condiciones se hizo constar que la venta se efectuaba por $793,650; que en ese acto la compradora satisfacía a los vendedores la cantidad de $58,281.38 que se entregaba al Alguacil para ser depositada en el Tribunal; que la compra-*19dora “a requerimiento de los Vendedores” retenía en su poder la cantidad de $37,125 para satisfacer los honorarios o comi-sión de los corredores; que la compradora “a requerimiento de los Vendedores” retenía la cantidad de $30,000 para pagar en su día las hipotecas a favor de la Puerto Rico Production Credit Association; y la compradora retenía otras cantidades: $1,500 para satisfacer la diferencia de una hipoteca; $1,713 para el pago de la prima del seguro del título de las propie-dades; $4,922.87, la mitad de los derechos de rentas internas y gastos de la escritura, de su inscripción en el Registro y de honorarios de abogado; $206.75 por concepto de honorarios de abogado de la cancelación de dos hipotecas; $551 derechos de rentas internas y honorarios de abogado para cancelación de unos arrendamientos y $700 para el pago de contribuciones reales, apareciendo los vendedores aceptando el pago de la suma inicial de $135,000 en la forma descrita y concediendo eficaz carta de pago. Se retuvo por la compradora $96,000' para el pago de ciertos gravámenes y la diferencia hasta $562,650 se dispuso que se pagaría en 5 plazos anuales con-secutivos de $112,530 de principal cada uno. En la misma es-critura la compradora constituyó hipoteca en garantía del precio aplazado. (4)
Surge de esta escritura que el título fue obtenido por Ca-riblantic Realty Corp. representada por el síndico, y no por el síndico. Por tal razón el síndico no tomó ni podía tomar posesión de la propiedad para mantenerla en custodia legis y una vez que otorgó la escritura aparentemente ninguna otra actuación o gestión le correspondía hacer como tal síndico.
Fechado 24 de abril y notificado personalmente en esa fe-cha, pero sellado en abril 27, (5) hay radicado un escrito de apelación de Freeman contra la resolución nombrando al sín-dico.
*20En 27 de abril se radicó en este Tribunal por Freemri una solicitud de certiorari para revisar la orden decrétanos-la sindicatura. El mismo día 27 de abril de 1964, el Tribunal expidió certiorari y dispuso, en auxilio de su jurisdicción, que quedaran suspendidos los efectos de la orden de 21 de abril de 1964 designando un síndico, hasta nueva orden del Tribunal. Al dictarse esta orden el lunes 27 de abril, ya se había otorgado en la noche del viernes 24 de abril la referida escritura. (6)
Impugna el peticionario la validez de la orden del 21 de abril de 1964 sobre nombramiento de síndico, y, consecuen-temente, la de todas sus actuaciones. Sostiene que (1) los hechos alegados en la demanda no justifican ni dan margen al nombramiento de síndico en la forma en que lo hizo el tribunal recurrido; (2) que éste cometió error al ejercitar su discreción para el nombramiento asumiendo que tuviera fa-cultad para hacerlo, al no dictar providencia alguna que pro-tegiera a él y a terceras personas y al fijar una exigua fianza para cubrir los daños y perjuicios que se le pudieran oca-sionar.
Por su parte sostienen los interventores que (1) de la de-manda jurada y demás alegaciones surgía claramente el derecho de ellos a obtener el remedio concedido; (2) existía una seria controversia con respecto a quién o quiénes eran los que tenían derecho a adquirir el título de las propiedades in-muebles envueltas en la acción; (3) ningún otro remedio provisional, que no fuere la sindicatura concedida, hubiera sido efectivo para asegurar el cumplimiento de la sentencia; (4) tanto el peticionario como las terceras personas quedaron protegidos; y (5) que la orden del 15 de marzo de 1964, *21sobre el primer aseguramiento de efectividad de sentencia fue acertadamente dictada.
Después de un detenido análisis de las curiosas circuns-tancias concurrentes desde el otorgamiento del convenio sobre promesa de venta de fecha 31 de octubre de 1963 y hasta el otorgamiento de la escritura pública definitiva sobre compra-venta y constitución de hipoteca del 24 de abril de 1964, re-solvemos que le asiste toda la razón al peticionario William Freeman en este recurso y que carece de toda validez, legali-dad, eficacia y virtualidad jurídica y es absolutamente nula, la orden recurrida, de fecha 21 de abril de 1964, dictada en el pleito principal, sobre nombramiento del síndico Roberto Matos, y, desde luego, son inválidos, ilegales, ineficaces y nulos absolutamente, todos y cada uno de los actos, conve-nios y contratos realizados u otorgados por tal síndico, y, en particular, el contrato de compraventa y constitución de hipoteca que aparece formalizado mediante la escritura nú-mero cinco, el 24 de abril de 1964, ante el notario Ramón Morán Loubriel, en esta ciudad de San Juan. Expondremos a continuación los fundamentos principales que hemos tenido para determinarlo así.
Para el 21 de abril de 1964, ante el Tribunal Superior, Sala de San Juan, en la acción civil Núm. 64-1052, entre Herbert S. Werner y Robert Berk, como demandantes, y William Freeman, como demandado, estaba debidamente tra-bada una contienda judicial, pendiente de ventilarse y re-solverse en sus méritos. En las palabras de los aquí interven-tores — pág. 21 alegato — “. . . una controversia con respecto a quién es Cariblantic Realty Corp., es decir, si una corpora-ción cuyo único accionista y dueño es el Peticionario Freeman o si es una corporación cuyos únicos accionistas y dueños son los Interventores Werner y Berk . . . una seria contro-versia con respecto a quién o quiénes eran los que tenían derecho a adquirir el título de la propiedad en cuestión.”
*22Dos días después de presentada la demanda, o sea el 15 de marzo de 1964, a solicitud de los demandantes, se dictó una orden para asegurar la efectividad de la sentencia que pudiera dictarse a favor de ellos. Su texto completo lo deja-mos transcrito a las págs. 8 y 9 que preceden. En virtud de esa orden se ordenó a los demandados William P. Freeman y a los esposos Marcantoni-Massanet
“. . . que desistan y se abstengan-de: i) llevar a cabo el cierre (closing) de las transacciones de la compraventa de la propiedad a que se refiere .la demanda radicada en este caso; ii) efectuar cualquier clase de transacción entre sí o a través de cualquier corporación, entidad o tercera persona, con respecto a las pro-piedades a que se refiere la demanda radicada en este caso.”
La moción se presentó para su consideración a un juez superior, en su hogar, a la medianoche del domingo 15 de marzo. Allí mismo se firmó por el magistrado y a las 12:50 A.M. se notificó por un alguacil general a Freeman, y a la una y cincuenta minutos de esa madrugada al codemandado Marcantoni,' haciéndoseles a ambos “todas las advertencias especificadas en la misma.”
El aseguramiento decretado constituye u opera como qna prohibición de enajenar, cuya imposición, como remedio provisional, autorizan las Reglas 56.1 y 56.4 de Procedimiento Civil, 1958. Al ser notificada la orden a los allí demandados en la madrugada del 16 de marzo, desde entonces .quedaron judicialmente interdictadas todas las facultades dominicales dispositivas de los esposos codemandados para “ejecutar cualquiera clase de transacción . . . con respecto a las propiedades a que se refiere la demanda” y también quedó paralizada la facultad adquisitiva de Freeman en relación con esos bienes. Así fue efectiva y firmemente asegurado el cumplimiento del fallo que en su día pudiera dictarse en esa acción a favor de Werner y Berk, puesto que esas propiedades, mientras durara el litigio, y se determinara finalmente quién o quiénes eran los únicos accionistas, dueños y oficiales de Cariblantic Realty *23Corp., quedaban aisladas y fuera de la circulación y del trá-fico de bienes inmuebles.
En esa situación procesal, estando pendiente el caso del juicio en sus méritos y maniatados e impedidos los demandados para realizar “cualquier clase de transacción . . . con respecto a las propiedades . . carecía de autoridad o poder judicial el tribunal recurrido para proceder a nombrar, a instancias de los demandantes, un síndico, con el propósito o fin primordial, entre otros de menor significación, de obligar por fiat judicial, a los dueños de las propiedades: “al cierre de la transacción de compraventa y constitución de hipoteca contemplada en el Contrato de Promesa de Compraventa fechado el 11 de octubre de 1963”; a otorgar los documentos que fueren necesarios a fin “de dejar consumada la transacción contemplada en el referido contrato .... de conformidad con los plazos, términos, pactos y condiciones convenidos en dicho contrato”; a recibir “de manos de los codemandantes Herbert S. Werner y Robert Berk la suma de $135,000 . . . como vendedores; y a recibir de manos de dichos demandantes y desembolse cualquier suma adicional necesaria para el otorgamiento e inscripción de los documentos pertinentes”; y con el fin de que dicho síndico tomara cualquier otra acción que sea necesaria o conveniente a fin de consumar la transacción en cuestión y, para que, en definitiva, de negarse a todo ello los esposos codemandados, el síndico hiciera el traspaso, en unión al alguacil, “de conformidad con los términos, pactos y condiciones del Contrato de Promesa de Compraventa.”
Mediante el ejercicio de esos drásticos y extraordinarios poderes, en una etapa interlocutoria, prácticamente se realizó en la noche del 24 de abril de 1964 la ejecución anticipada o extemporánea de la sentencia final que en su día, y pre-vios los indispensables trámites de ley, hubiera podido dic-tarse a favor de la parte demandante. El remedio así con-cedido y aplicado no tenía nada de preventivo o provisional. Por la vía del nombramiento de un síndico, se logró de hecho *24el inoportuno cumplimiento específico de un contrato de pro-mesa de venta, favoreciendo a una parte litigante cuyos de-rechos estaban siendo discutidos.
La aparente protección, en forma de condición, que en su penúltimo párrafo contiene la orden en favor de “cualquier tercera persona que hubiere adquirido válidamente, por ce-sión de Cariblantic Realty Corp.; los derechos de ésta respecto al contrato”, puede significar que el traspaso que se haría para consumar lo convenido sería obligatorio, final y defini-tivo para las partes litigantes, y, por otro lado, operaba en dos direcciones: abría las puertas a “terceras personas” a quienes Werner y Berk, que alegan ser únicos dueños de la corporación, les cediera tales derechos.
La Núm. 56 de las Reglas de Procedimiento Civil de 1958, versa sobre Remedios Provisionales y sustituyó la Ley para Asegurar la Efectividad de las Sentencias de 1902. En su subdivisión 56.1, primera oración, dispone como prin-cipio general en esa materia: “En todo pleito, antes o después de sentencia, por moción del reclamante, el tribunal podrá dictar cualquier orden provisional que sea necesaria para asegurar la efectividad de la sentencia.” (Énfasis suplido.) Entre esas órdenes provisionales, según se provee en el resto de su texto, el tribunal podrá conceder el embargo, la pro-hibición de enajenar, la sindicatura y una orden para hacer o desistir de hacer cualesquiera actos específicos.
La base o fundamento jurídico de estas medidas pre-ventivas o provisionales — que principalmente operan como una efectiva inmovilización, prohibición o impedimento de po-der realizar cierta actividad o facultad que de no existir aque-lla traba, se verificaría libremente — surge de las reglas de conducta jurídico-moral que encierran los Arts. 1044, 1066, 1210, 1230 y 1811 de nuestro Código Civil, (7) y que forman *25el principio de responsabilidad correlativa del deudor — dicho en su sentido lato — a pagar sus deudas ciertas y determina-das, líquidas o liquidables, exigibles por estar vencidas y vivas o subsistentes, diciéndose que con ellas no se priva al deudor de sus bienes o de cosa propia, sino que éstos pertene-cen a sus acreedores.
No obstante el claro derecho a reclamar y obtener estas necesarias medidas provisionales que sólo se dan en funcio-nes de garantía y seguridad de la efectividad o cumplimiento de la sentencia final que pueda definitivamente obtenerse, ellas pueden como hemos dicho, aunque interina o provisional-mente, constituir prácticamente, entre otras cosas: una expro-piación procesal sin la debida compensación de bienes y dere-chos del deudor, una hipoteca judicial, una limitación absoluta del derecho de libre disposición y un desmerecimiento en valor de los bienes sujetos a ellas.
Ante esas serias consecuencias económicas, la Regla 56.1 establece principios generales con respecto a la concesión de remedios provisionales. Le da discreción al tribunal para concederlos o negarlos; se fijan como criterios en su concesión: (1) que sean provisionales; (2) que tengan el propósito de asegurar la efectividad de la sentencia que en su día se pueda dictar y (3) que se tomen en consideración los *26intereses de todas las partes, según lo requiera la justicia sustancial y las circunstancias del caso.
Como verdadera y pura medida provisional en función de protección y garantía, no aparece pedida ni ordenada. Lo fue para que tal síndico otorgara “los documentos que fueren necesarios a fin de dejar consumada la transacción contem-plada en el referido contrato de promesa de compraventa . . . de conformidad con los plazos, términos, pactos y condiciones convenidos en dicho contrato”, con.dinero a recibirse “de manos de los codemandantes Herbert S. Werner y Robert Berk” y que en parte sería pagado a los esposos Marcan-toni-Massanet. A éstos, especialmente, se les obligaba, orde-naba y requería, para que conjuntamente otorgaran con tal síndico “los documentos necesarios para dejar consumada la transacción contemplada ... de conformidad con los térmi-nos, pactos y condiciones convenidos en dicho contrato”, y para que tomaran cualquier otra acción “que sea necesaria o conveniente para la adquisición de las propiedades en cues-tión por Cariblantic Realty Corp., a través del Síndico, de con-f ormidád con la estipulación del contrato de Promesa de Com-praventa. . .”. Se les requería para participar en una misión reservada al procedimiento de ejecución de la sentencia que se pedía en la demanda que se dictara en su día. Tan defini-tiva se consideró la compra de bienes de los esposos demanda-dos con el dinero de Werner y Berk que se solicitó su inscrip-ción en el Registro de la Propiedad.
El término “consumar” está definido, en su acepción fo-rense, como: “Dar cumplimiento a un contrato o a otro acto jurídico que ya era perfecto.” En su Enciclopedia del Idioma, nos dice Martín Alonso, que la “consumación” es la extinción y acabamiento total, y que “consumar” es “llevar a cabo de todo en todo una cosa.”
Aquí la consumación decretada resultó más dañosa y per-judicial para los demandados, cuando de un cotejo del con-venio de promesa de venta de octubre de 1963, con la es-*27critura de venta e hipoteca otorgada por el síndico, clara-mente aparece que ésta no se realizó estrictamente “de con-formidad con los términos, pactos y condiciones convenidos” en el contrato de promesa de venta. En la relación de hechos que exponemos al comienzo de esta ponencia, señalamos varios de los puntos en desacuerdo.
El nombramiento de un síndico, como remedio provisional, está específicamente condicionado y sujeto a que se demuestre “que ningún otro remedio provisional sería efectivo para asegurar la efectividad de la sentencia”, según lo dispone la Regla 56.6 en su primera oración.
Dejamos dicho quedos demandantes dos días después de iniciar el litigio, solicitaron “una orden decretando el ase-guramiento de la efectividad de la sentencia que en su día pueda recaer a favor de la parte demandante”, y que la misma se dictó el 15 de marzo de 1964, ordenando a los de-mandados que desistieran y se abstuvieran de “llevar a cabo el cierre (‘closing’) de las transacciones de la compraventa de la propiedad a que se refiere la demanda radicada en este caso” y “efectuar cualquier clase de transacción entre sí o a través de cualquier corporación, entidad o tercera persona, con respecto, a las propiedades a que se refiere la demanda radicada en este caso.” El alguacil notificó a Freeman y al esposo Marcantoni, personalmente, de tal orden, con copias de la misma y haciéndoles “todas las advertencias especificadas en la misma.”
Después de ello, a los fines del aseguramiento y garantía de la efectividad de la sentencia que en su día pudiera recaer a favor de la parte demandante, era improcedente el nombra-miento de tal síndico.
A la luz del alcance del aseguramiento de sentencia ori-ginalmente decretado, resultaba un pretexto o excusa pobre el alegar, para que se nombrara al síndico, que “de no efec-tuarse el cierre de la transacción en o antes del día 28 de abril de 1964, los ‘vendedores’ . . . habrán de quedar relevados de *28su obligación de vender a la corporación demandante . . . y los demandantes sufrirían graves e irreparables pérdidas y daños, resultando académico el presente litigio instado por los demandantes.” En primer término, porque Freeman por un lado y Werner y Berk por el otro, habían requerido a tiempo a los esposos prometientes para cerrar la venta en la forma convenida, y si bien es cierto que ellos no podían hacer legalmente dos traspasos consecutivos y válidos de la misma cosa, uno de esos dos avisos tenía que resultar válido y eficaz; y en segundo término, porque si después de recibir tales avi-sos se había decretado el aseguramiento para que desistieran y se abstuvieran de llevar a cabo el cierre (dosing) de las transacciones de la compraventa, hubiera resultado inútil, inválido e ineficaz cualquier cierre en contrario, quedando, desde luego pendiente y en toda su fuerza, el derecho al cierre mientras durara la prohibición o abstención. En otras pala-bras, no siguió corriendo, ni pudo llegar a su vencimiento, el término fijado para el cierre por virtud de la intervención judicial por lo que no quedaron relevados los esposos code-mandados de su obligación de vender.
Frente a los términos de la demanda, el aseguramiento primitivo, constituía, y sigue constituyendo, el remedio provisional más propio o adecuado. Por él, repetimos, quedaron inmovilizadas todas las facultades dispositivas de los esposos Marcantoni Massanet sobre su valiosas fincas cuya adquisi-ción exclusiva disputan entre sí estos corredores de bienes raí-ces, cada uno alegando que es el único dueño, funcionario, oficial y legítimo representante de la corporación favorecida por la promesa de venta.
En los comentarios a la Regla 56.1 hechos por el Comité Consultivo de las Reglas de Procedimiento Civil, 1958, entre otras cosas, se dijo:
“Como se puede ver dicha Ley aunque limitaba en esta dis-posición los casos en que se dictaba el aseguramiento, no imponía medidas específicas cuando éste procedía. En el texto propuesto *29por nosotros el aseguramiento se puede decretar en cualquier pleito, y la medida que se tome es aquella que a solicitud de parte entienda el tribunal que es necesaria o conveniente para asegurar el resultado del pleito en términos de lo alegado en la recla-mación. Es obvio, que si un demandante reclama una cosa determinada, la medida más adecuada es la prohibición de enajenar o gravar. Pero es posible que dentro del pleito surjan circunstancias que justifiquen el tomar otras medidas. Así ocurre con cualquier otra obligación cuyo cumplimiento se reclame.
“Por consiguiente, en el texto propuesto se enumeran las medidas específicas de aseguramiento contenidas en la Ley de Aseguramiento de Sentencias como en otras disposiciones legales sin relacionarlas a la naturaleza de la reclamación envuelta, y se le otorgan facultades al tribunal para tomar tanto las medidas enumeradas como cualesquiera otras que de acuerdo con las medidas del pleito estén justificadas. En casos obvios el tribunal aplicará las medidas reconocidas y tradicionales y en casos con-troversiales los litigantes discutirán la controversia en términos de lo justo y lo injusto, de lo adecuado o inadecuado de la medida según las circunstancias particulares del pleito y no términos de si la ley autoriza tal o cual medida en relación con la naturaleza de la obligación reclamada.
“Para cubrir los principios generales del texto propuesto se incorpora la norma que debe regir al tribunal en la consideración del proceso de aseguramiento. Esta norma es la que ha sentado nuestro Tribunal Supremo en los casos de The National City Bank v. De la Torre, 45 D.P.R. 626; Carlo v. Corte, 58 D.P.R. 889; y Paz v. Bonet, 81 D.P.R. 68. Se debe garantizar al recia-mente pero no oprimir al demandado o causarle innecesarias dificultades en sus negocios.”
Vemos pues que el nombramiento de un síndico, como medida provisional, está relegado a la categoría de remedio heroico a decretarse. Se concederá solamente en casos extre-mos, es decir cuando quede demostrado “que ningún otro re-medio provisional sería efectivo para asegurar la efectivi-dad de la sentencia.”
La facultad de nombrar un síndico, aunque discrecional, no es arbitraria, es muy delicada y debe ejercí-*30tarse con gran cautela, cuando extraordinarias circunstan-cias demanden la adopción de un remedio urgente, en casos absolutamente necesarios para proteger los intereses en liti-gio. Por regla general, bienes en poder del dueño no serán puestos, ni aun a su instancia, en manos de un síndico. Debe demostrarse la existencia real de un inminente peligro de perderse, dañarse o destruirse los bienes en litigio, para que los mismos puedan pasar a manos de un síndico como el mejor remedio para protegerlos y luego de haberse agotado todas las demás medidas provisionales aplicables. No se debe hacer uso de esa facultad en caso de duda, ni cuando hay probabilidades de que su ejercicio ocasione injusticia o per-juicio a los derechos privados. El nombramiento del síndico es. un medio no un fin. (8)
Al aplicar estos remedios provisionales a la luz de nuestras reglas procesales, el tribunal no debe olvidarse que esas reglas se interpretarán de modo que garanticen una solución justa, rápida y económica de todo procedimiento. (9)
Lo que hemos dicho no significa que una vez concedido un remedio provisional de otra naturaleza para asegurar la efectividad de la sentencia, no pueda nombrarse un síndico para el mismo fin. Cuando se demuestre, como dis-' *31pone la Regia 56.6, que el remedio concedido no sería efec-tivo para asegurar la efectividad de la sentencia, puede soli-citarse el nombramiento. El citado caso de Ramírez v. Corte, nos da un claro ejemplo de ello. En él, las circunstancias ex-traordinarias concurrentes demandaban, con suma urgencia, como remedio heroico y extremo, el nombramiento inmediato de un síndico, no obstante haberse trabado un embargo, pues éste a todas luces resultaba inefectivo.

Se anulará la orden recurrida.

El Juez Asociado Señor Belaval disintió en opinión separada.
—O—

La moción tiene sello de radicación de 15 de marzo, un domingo.


Las manifestaciones de los esposos codemandados a que se hace referencia están contenidas en una carta firmada Alejandro Corchado, dirigida a los abogados McConnell, Valdés y Kelley.


De los autos aparece que la fianza de $20,000 exigida fue aprobada el 22 de abril, un día después.


Ver la situación según el contrato, sobre todo los $30,000 de esa hipoteca y los $135,000.


El documento tiene dos sellos, uno de abril 27, y otro de mayo 4.


 Copia certificada de la escritura de compraventa e hipoteca fue presentada — también antes de esa orden — para su inscripción en el Regis-tro de la Propiedad. El 3 de julio de 1964, en este recurso, nos solicitó una orden dirigida al Registrador a los efectos de que denegara su inscripción o no tomara acción registral alguna hasta la resolución del presente re-curso. Posteriormente, por voluntad del presentante, el documento fue retirado del Registro sin practicarse allí operación alguna.


Disponen estos artículos:
“Las obligaciones que nacen de los contratos tienen fuerza de ley-entre las partes contratantes, y deben cumplirse al tenor de los mismos.— Código Civil, 1930, Art. 1044.
*25“Será exigible desde luego toda obligación cuyo cumplimiento no dependa de un suceso futuro o incierto, o de un suceso pasado, que los interesados ignoren.
“También será exigible toda obligación que contenga condición reso-lutoria, sin perjuicio de los efectos de la resolución.- — Código Civil, 1930, Art. 1066.
“Los contratos se perfeccionan por el mero consentimiento, y desde entonces obligan, no sólo al cumplimiento de lo expresamente pactado, sino también a todas las consecuencias que según su naturaleza, sean conformes a la buena fe, al uso y a la ley. — Código Civil, 1930, Art. 1210.
“Los contratos serán obligatorios, cualquiera que sea la forma en que se hayan celebrado, siempre que en ellos concurran las condiciones esenciales para su validez. — Código Civil, 1930, Art. 1230.
“Del cumplimiento de las obligaciones responde el deudor, con todos sus bienes presentes y futuros. — Código Civil, 1930, Art. 1811.”


Véanse: Sucn. de Jesús v. Corte, 65 D.P.R. 1 (1945); Ramírez v. Corte, 64 D.P.R. 530 (1945); Valiente v. Registrador, 63 D.P.R. 149 (1944); Rodríguez v. Corte, 59 D.P.R. 977 (1942); United P.R. Bank v. Corte, 44 D.P.R. 848 (1933); P.R. Racing Corp. v. Corte, 32 D.P.R. 871 (1924); Schluter v. Texidor, 26 D.P.R. 107 (1918) ; Balasquide v. Rossy; 18 D.P.R. 33 (1912).


En 1937, cuando el senador Borah solicitaba del Congreso la aprobación de cierto proyecto de ley y refiriéndose a los casos de sindi-caturas, pronunció las siguientes palabras que Moore reproduce a la pág. 1916 del Volumen 7 de su clásica obra, en el propio idioma del senador:
“We have found out through investigation that the heart of the misdoings with reference to receivership cases was that attorneys get together and agree upon large fees, agree upon a receiver, agree upon receivers’ fees, agree upon the compensation of all parties concerned, and the result is that they simply divide up the carcass and there is nothing left for creditors or anybody else.”